Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 1-13 are pending in this application.

Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Notice for applications filed on or after March 16, 2013
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, 7, 9, 12, 13 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2018/0173220) in view of Piccolotto (US 2014/0208145).

As to claims 1, 12, 13, Wang (Figs. 1, 5, 9, 21, 22) teaches a display control system, comprising: 
at least one processor (32); and 
at least one memory device [0056] that stores a plurality of instructions which, when executed by the at least one processor, causes the at least one processor to: 
acquire an aerial vehicle photographing image photographed by a camera included in an unmanned aerial vehicle in flight (Shown in Fig. 22); 
determine whether an operator of the unmanned aerial vehicle is viewing the unmanned aerial vehicle with his or her eyes based on sensing data on at least one of 
control a display state of the aerial vehicle photographing image on a display (Shown in Fig. 22).
However, Wang does not teach determining a display mode based on the user’s sight.

On the other hand, Piccolotto (Figs. 2, 3) teaches control a display state of a display (30) depending on whether determination that the operator is not viewing the camera (20) with his or her eyes is continued (The display’s power state is determined based on whether or not the user is looking at the display) [0017].
It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the eyesight-based display power control of Piccolotto with the display control system of Wang because the combination would allow for power savings when the user is no longer interacting with the system.

As to claim 2, Wang teaches the elements of claim 1 above.
However, Wang does not teach determining a display mode based on the user’s sight.

On the other hand, Piccolotto (Figs. 2, 3) teaches wherein the at least one memory device [0029] that stores the plurality of instructions which further causes the at least one processor to:  

control the display state of the display depending on a result of determining whether the determination that the operator is not viewing the camera with his or her eyes is made continuously for the predetermined number of times (If the user does not look at the display during both checks, the display will continue to be disabled until a wake-up event) [0021].

As to claim 3, Wang teaches the elements of claim 1 above.
However, Wang does not teach determining a display mode based on the user’s sight.

On the other hand, Piccolotto (Figs. 2, 3) teaches wherein the at least one memory device [0029] that stores the plurality of instructions which further causes the at least one processor to:  
determine whether the operator is not viewing the display with his or her eyes is 4continued depending on whether the operator is not viewing the display with his or her eyes is continued over a predetermined period of time (The user’s view of the display is measured against an inactivity timer to determine the eventual power state) [0020-0021], and 


As to claim 4, Wang teaches the elements of claim 1 above.
However, Wang does not teach determining a display mode based on the user’s sight.

On the other hand, Piccolotto (Figs. 2, 3) teaches wherein the at least one memory device that stores the plurality of instructions which further causes the at least one processor to control the display depending on 5whether the determination that the operator is not viewing the camera with his or her eyes is continued (If the user does not look at the display for longer than the time threshold, the display will continue to be disabled until a wake-up event) [0021].

As to claim 6, Wang teaches wherein the at least one memory device that stores the plurality of instructions which further causes the at least one processor to determine whether the operator is viewing the unmanned aerial vehicle with his or her eyes based on a distance between the unmanned aerial vehicle and the operator (E.g. determining that the aerial system is too far from the user and switching a method of input) [0041].

As to claim 7, Wang teaches wherein the at least one memory device that stores the plurality of instructions which further causes the at least one processor to determine whether the operator is viewing the unmanned aerial vehicle with his or her eyes based on a range of a field of view of the operator and on a position of the unmanned aerial vehicle (E.g. Fig. 9 shows a flowchart where if the aerial vehicle is within the field of view of a user (by finding the user’s face) and is close enough to detect the face, the aerial device will respond to the user’s commands) [0110-0117].

As to claim 9, Wang and Piccolotto teach the elements of claims 1 and 2 above.
Wang also teaches wherein the at least one memory device that stores the plurality of instructions which further causes the at least one processor to control the display state of the aerial vehicle photographing image on the display included in a head-mounted display worn by the operator (E.g. through a wearable device) [0078].

Claim(s) 5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2018/0173220) in view of Piccolotto (US 2014/0208145) in view of Wang (US 2018/0173220) (Fig. 35).
	
As to claim 5, Wang and Piccolotto teach the elements of claims 1 and 2 above.
However, Wang and Piccolotto do not teach changing the size of the displayed image based on the user’s eyes.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the eye-tracking based zoom functionality of Wang (Fig. 35) with the display control system of Wang, as modified by Piccolotto, because the combination would allow for additional hands-free input by the user to the device, increasing the overall functionality of the device.

Claim(s) 8, 10, 11 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Wang (US 2018/0173220) in view of Piccolotto (US 2014/0208145) in view of Moeller (US 2019/0049949).

As to claim 8, Wang and Piccolotto teach the elements of claim 1 above.
However, Wang and Piccolotto do not teach providing a camera arranged at a head of the operator.

It would have been obvious to one skilled in the art, before the effective filing date of the claimed invention, to utilize the head camera-based aerial vehicle tracking of Moeller with the aerial vehicle of Wang, as modified by Piccolotto, because the combination would allow for an improved on-ground device for controlling the aerial vehicle, giving the user a different field of view through which to control the aerial vehicle.  

As to claim 10, Wang, Piccolotto and Moeller teach the elements of claim 8 above. 
However, Wang and Piccolotto do not teach providing a camera arranged at a head of the operator.
On the other hand, Moeller (Figs. 1-3) teaches determine whether the operator is viewing the unmanned aerial vehicle with his or her eyes based on an operator photographing image photographed by a camera included in a head-mounted display worn by the operator (Determining a field of view of the user through the camera of the 
control the display state of the aerial vehicle photographing image on the display included in the head-mounted display, 7depending on whether the determination that the operator is not viewing the unmanned aerial vehicle with his or her eyes is continued (E.g. when the location of the aerial vehicle 100 is outside of the field of view of the user (as shown in Fig. 3B), the display shows element 314 to indicate the location of the aerial vehicle 100) [0093-0094].

As to claim 11, Wang, Piccolotto and Moeller teach the elements of claim 8 above. 
However, Wang and Piccolotto do not teach providing a camera arranged at a head of the operator.
On the other hand, Moeller (Figs. 1-3) teaches wherein the at least one memory device that stores the plurality of instructions which further causes the at least one processor to provide the operator with guide information for guiding the operator so as to enable the operator to view the unmanned aerial vehicle with his or her eyes when the operator is not viewing the unmanned aerial vehicle with his or her eyes (E.g. when the location of the aerial vehicle 100 is outside of the field of view of the user (as shown in Fig. 3B), the display shows element 314 to indicate the location of the aerial vehicle 100) [0093-0094].

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAM A MISTRY whose telephone number is (571)270-3913.  The examiner can normally be reached on M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/RAM A MISTRY/Primary Examiner, Art Unit 2691